Citation Nr: 1020632	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
spasticity of the duodenal bulb.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, that denied the Veteran's claims.

The issue of entitlement to a rating in excess of 10 percent 
for spasticity of the duodenal bulb is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's lumbar spine 
disability was not incurred in or aggravated by his active 
service, and any arthritis of the spine was not manifested to 
a compensable degree within one year following his separation 
from service.

2.  The competent evidence demonstrates that the Veteran's 
cervical spine disability was not incurred in or aggravated 
by his active service, and any arthritis of the spine was not 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2007, prior to the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in June 2007 should his service connection claims be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Veteran's request, in August 2007 
the RO requested police department records that documented a 
motor vehicle accident in the summer of 1972.  However, that 
same month the police department indicated that a search of 
their files was negative for any records.  Additionally, in 
August 2007 the RO submitted a Personnel Information Exchange 
System (PIES) request for clinical records for treatment of 
neck and back injuries sustained in the 1972 motor vehicle 
accident from the Great Lakes Naval Station Medical Hospital.  
However, in February 2008 the National Personnel Records 
Center replied that there was no record of the Veteran's 
treatment at that facility.  The Board finds that VA is not 
obligated to provide an examination in this case because the 
evidence does not establish that the Veteran suffered an 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2009).  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  
38 C.F.R. § 3.306 (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Lumbar Spine

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a lumbar spine 
disability.

The Veteran contends that he has a lumbar spine that is 
related to a motor vehicle accident during service.  
Specifically, he contends that he was rear-ended by another 
vehicle at a red light during service in the summer of 1972.

The Veteran contends that he was treated for back pain 
sustained during the 1972 motor vehicle accident at the Great 
Lakes Naval Station Medical Facility.  However, a search for 
clinical and police department records was negative.  A 
private treatment record dated in December 1970 (prior to 
service) indicates that the Veteran was involved in an 
accident but does not reflect any diagnosis of a lumbar spine 
disability.

The service treatment records include a December 1971 
enlistment examination that reflects a normal clinical 
evaluation of the spine.  While a January 1973 clinical 
record reflects the Veteran's complaint of low back problems 
after a "working party" that were treated with a muscle 
relaxer, there were no subsequent complaints of back pain and 
a May 1973 separation examination indicated a normal clinical 
evaluation of the Veteran's spine.

There is no evidence of arthritis of the spine within a year 
after separation from service.  The earliest post service 
records are from many years later.  

Post-service treatment records include an April 1995 report 
which reflects the Veteran's complaints of back pain after 
involvement in a motor vehicle accident.  It was noted that 
the Veteran underwent a laminectomy fourteen years ago in 
1981.  An August 1998 report reflects the Veteran's 
complaints of low back pain secondary to a work-related 
injury that involved twisting with a heavy load.  It was 
noted that the Veteran had undergone chiropractic treatment 
for low back pain and that his job required a lot of sitting 
and stooping that contributed to his back problems.  Records 
dated in September 2003 reflect a diagnosis of chronic low 
back pain of many years.  A September 2003 MRI of the lumbar 
spine indicated very mild disk bulging without spinal 
stenosis or nerve root compression at L4-L5.

On X-ray examination in February 2006 there was straightening 
of the normal lumbar lordosis.  In a March 2006 report, the 
Veteran indicated that he raced cars and was involved in a 
motor vehicle accident during which he was "T-boned."  A 
December 2006 MRI of the lumbar spine indicated moderated 
central spinal canal stenosis L4-5 with bilateral L5 nerve 
root effacement, and neural foraminal narrowing with mild 
compression of the exiting nerve root on the left at L4-5 was 
noted.  A January 2007 report indicates a minimum three-year 
history of back problems.  In February 2007, the Veteran was 
diagnosed with lumbar spinal stenosis at L4-L5 and underwent 
a L4-5 decompression laminectomy and fusion; bilateral 
posterior spinal fusion L4-5 with pedicle screw fixation.  A 
November 2007 MRI of the lumbar spine indicated disk disease 
and degenerative changes of the lower thoracic and lumbar 
spine.  In February 2008, the Veteran underwent a lumbar 
fusion.

The Board acknowledges that the Veteran's private treatment 
records indicate that he was involved in a motor vehicle 
accident in December 1970, prior to enlisting in the 
military.  However, the December 1970 private report and 
December 1971 enlistment examination are void of any 
diagnosed lumbar spine disability.  Nor were there any 
complaints or clinical findings of a lumbar spine disability 
immediately after he entered service.  Therefore, the Board 
finds that the evidence of record does not clearly and 
unmistakably show that the Veteran's lumbar spine disability 
existed prior to service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).  Accordingly, 
the presumption of soundness is not rebutted and the theory 
of service connection due to the aggravation of a preexisting 
disability is not for application in this case.  38 U.S.C.A. 
§ 1111, 1153; 38 C.F.R. § 3.306.

The Veteran's post-service medical records are negative for 
any evidence of a chronic lumbar spine disability or 
arthritis within one year of separation from active duty.  In 
fact, the post-service medical records are negative for a 
lumbar spine disability until more than twenty-one years 
after separation.  In view of the lengthy period without 
complaints, diagnoses, or treatment related to a lumbar spine 
disability, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran now suffers from a lumbar spine 
disability, the preponderance of the evidence does not show 
that the current lumbar spine disability was incurred in or 
aggravated during service.  In fact, the medical evidence 
shows and the Veteran acknowledges that he injured his back 
during a work-related incident in August 1998 and during 
motor vehicle accidents in April 1995 and March 2006, that 
latter of which occurred during a racing event.

The Veteran has attributed his lumbar spine disability to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
the nature of the Veteran's lumbar spine disability is not 
subject to lay diagnosis.  The Veteran can report that he had 
low back pain.  That is a subjective symptom and not readily 
identifiable or apparent as a clinical disorder in the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not 
have the medical expertise to discern the nature of any 
current lumbar spine diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed 
with a lumbar spine disability, but, as noted, he is not 
competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his lumbar spine 
disability is related to his service, his statements alone 
are not competent to provide the medical nexus.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any lumbar spine disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  Therefore, service connection for a 
lumbar spine disability, is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a cervical spine 
disability.

The Veteran contends that he has a cervical spine that is 
related to a motor vehicle accident during service.  
Specifically, he contends that he was rear-ended by another 
vehicle at a red light during service in the summer of 1972.

The Veteran contends that he was treated for neck pain 
sustained during the 1972 motor vehicle accident at the Great 
Lakes Naval Station Medical Facility.  However, a search for 
clinical and police department records was negative.  
A private treatment record dated in December 1970 (prior to 
service) indicates that the Veteran was involved in an 
accident and complained of a stiff neck that was diagnosed as 
cervical spine tenderness.

The service treatment records include December 1971 
enlistment examination that reflects a normal clinical 
evaluation of the spine.  A December 1971 report of medical 
history reflects the Veteran's report of a pulled neck muscle 
that had resolved. A May 1973 separation examination 
indicated a normal clinical evaluation of the Veteran's 
spine.

Post-service treatment records include an April 1995 report 
which reflects the Veteran's complaints of a stiff neck and 
neck back pain after involvement in a motor vehicle accident.  
It was noted that the Veteran had a laminectomy fourteen 
years prior in 1981.  An X-ray examination of the cervical 
spine indicated some straightening of the cervical curvature 
which could be just a potential finding or could be related 
to the muscle spasm.  The odontoid appeared intact.  There 
was moderate narrowing of the C7-T1 interspace with early 
degenerative spurring.  However, there was no evidence of any 
acute finding in the cervical region.

An October 2005 report indicates that the Veteran underwent a 
cervical laminectomy some time in 1983.  A February 2006 MRI 
of the cervical spine indicated multilevel cervical canal and 
neural foraminal stenosis secondary to degenerative disc 
disease, uncovertebral joint and facet joint arthopathy, and 
inherently small canal.  A February 2006 report indicates 
that the Veteran broke his neck when he was younger and 
underwent fusion surgery.  He was diagnosed with neck pain.  
An X-ray examination of the Veteran's neck revealed multiple 
fragments of bone in his neck with bone spurs at C5-C6 with a 
compression of C6.  There also appeared to be a small 
fracture line throughout C6, but it appeared to be old and 
the Veteran's neck was straight.  The physician discouraged 
the Veteran from participating in any cart races.  In a March 
2006 report, the Veteran indicated that he raced cars and was 
involved in a motor vehicle accident during which he was "T-
boned."  That same month, the Veteran underwent a right 
anterior cervical diskectomy of C3-4, C4-5, C5-6, and C6-C7 
fusion; Danek allograft fusion of C3, C4, C5, and C6; and 
anterior Accufix plating with fusion of C3-7 with a pre- and 
post-operative diagnosis of cervical spondylosis and stenosis 
with neck and left arm pain.  A June 2006 X-ray examination 
of the cervical spine indicated status post anterior cervical 
interbody fusion from C3 to C7 levels which appeared 
excellent and unchanged.

The Board acknowledges that prior to enlisting in the 
military the private treatment records indicate that the 
Veteran was involved in a motor vehicle accident in December 
1970 at which time he was diagnosed with cervical spine 
tenderness.  While a December 1971 report of medical history 
reflects the Veteran's report of a pulled neck muscle, he 
indicated that it had resolved and the December 1971 
enlistment examination reflects a normal clinical evaluation 
of the spine.  Nor were there any complaints or clinical 
findings of a cervical spine disability immediately after he 
entered service.  Therefore, the Board finds that the 
evidence of record does not clearly and unmistakably show 
that the Veteran's cervical spine disability existed prior to 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2009).  Accordingly, the presumption of 
soundness is not rebutted and the theory of service 
connection due to the aggravation of a preexisting disability 
is not for application in this case.  38 U.S.C.A. § 1111, 
1153; 38 C.F.R. § 3.306.

The Veteran's service medical records, which appear to be 
complete, contain no mention of cervical spine complaitns of 
injuries in service.  The Veteran's post-service medical 
records are negative for any evidence of a cervical spine 
disability or arthritis within one year of separation from 
active duty.  In fact, the post-service medical records are 
negative for a lumbar spine disability until several years 
after separation.  In view of the lengthy period without 
complaints, diagnoses, or treatment related to a cervical 
spine disability, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claims.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran now suffers from a cervical spine 
disability, the preponderance of the evidence does not show 
that the current cervical spine disability was incurred in or 
aggravated during service.  In fact, the medical evidence 
shows and the Veteran acknowledges that he injured his 
cervical spine during motor vehicle accidents in April 1995 
and March 2006, one of which occurred during a racing event.

The Veteran has attributed his cervical spine disability to 
his service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
the nature of the Veteran's cervical spine disability is not 
subject to lay diagnosis.  The Veteran can report that he had 
neck pain.  That is a subjective symptom and not readily 
identifiable or apparent as a clinical disorder in the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not 
have the medical expertise to discern the nature of any 
current cervical spine diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed 
with a cervical spine disability, but, as noted, he is not 
competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his cervical spine 
disability is related to his service, his statements alone 
are not competent to provide the medical nexus.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Moreover, the Board finds that the history now being given by 
the Veteran in support of his claim for monetary benefits (in 
which he claims ongoing neck pain since service) is 
contradicted by the more credible history contained in post 
service medical records which relates such pain to injuries 
occurring after service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim.  The evidence does not show that any cervical spine 
disability was incurred in or aggravated by service, or that 
any arthritis manifested to a compensable degree within one 
year following the Veteran's separation from service.  
Therefore, service connection for a cervical spine 
disability, is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for a rating in excess of 10 percent for 
spasticity of the duodenal bulb.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

The Veteran was last afforded a VA examination in August 
2007.  The Veteran was diagnosed with status post hiatal 
hernia and intractable reflux symptoms with Hill anti-reflux 
repair and chronic atrophic gastritis.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  Because the veteran was last 
afforded a VA examination in August 2007, a new examination 
is in order so that the current severity of the Veteran's 
current gastrointestinal disorder may be evaluated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected spasticity of duodenal bulb.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically state:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any spasticity of duodenal bulb.

(b)  Indicate whether the Veteran's 
spasticity of the duodenal bulb is (1) 
mild; with recurring symptoms once or 
twice yearly; (2) moderate; with 
recurring episodes of severe symptoms 
two or three times a year averaging 10 
days in duration, or with continuous 
moderate manifestations; (3) moderately 
severe, less than severe but with 
impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 
days or more in duration at least four 
or more times a year; or (4) severe; 
pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.

(c)  The examiner should also state 
what impact, if any, the Veteran's 
gastrointestinal disorder has on his 
employment and daily living.  In 
addition, please provide an opinion as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected 
gastrointestinal disorder.



2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


